PER CURIAM.
The litigants were partners, but in what business they were engaged, its extent, the amount of capital employed, or their liabilities, are not shown. It does not appear that the firm or the individual members thereof are insolvent. Indeed, nothing is affirmatively shown, except that the parties were engaged in some kind of business as partners, and disagreed about its management, but in what respect is not made known. However, they finally agreed that this action should be brought to wind up their affairs through the aid of a receiver, pursuant to which a receiver was appointed. Before the appointment was made, two creditors of the firm recovered judgments, upon which executions were issued, and levied by the sheriff. Upon motion of the receiver, the sheriff was directed to turn over to the re-ceiver all property taken on the execution. The validity of the judgments is in no wise impeached, nor was any security offered for their ultimate payment. We are unable to see any reason for depriving these judgment creditors of their legal liens for the sole purpose, so far as is disclosed by the papers, of permitting this receiver agreed on by the litigants to prosecute the business which they would not agree to manage. The order should be reversed, with $10 costs and printing disbursements, and motion denied, with $10 costs.